By the court.

We should have thought it strange, if upon an examination of the law, it had been found that individuals might go in the night and break, with clubs, the windows of a dwelling house, and disturb the peace and quiet of private families, without committing any breach of the peace, which could subject them to punishment. We should have supposed, that, if such outrages could be committed without subjecting the perpetrators to any other punishment than the damages which might be recovered in a civil action, there was a great defect in the law. But the law is not thus defective. It is clearly settled, that such an attack upon a dwelling house is an unlawful disturbance of the public peace, and as such, punishable by indictment. 5 Binn. 277, Commonwealth v. Taylor; 1 Dallas, 338 ; 1 Greenl. Rep. 22, Harding's case ; 8 D. & E. 357, The King v. Wilson, et al. ; Crown Circuit Comp. 695 ; 5 Cowen, 258, The People v. Smith.
The breaking of windows in the night, while a family is in the house, is not a mere trespass upon property ; but being calculated in its nature to frighten and disturb the people within the house, it may be considered as an *553indirect attack upon the persons of the family, and is clearly a breach of the peace. • <

Motion overruled.